Shaw C. J.
delivered the opinion of the Court. The question presented to the Court in this case is, whether the plaintiff and his brothers, joint executors of the will of their father, William Gray, deceased, were liable to be taxed, under the circumstances stated in the case agreed ; and if they were not, as the plaintiff paid over the money, under the compulsory process of the officers of the city, to avoid an arrest, it is agreed that judgment shall be rendered for him. The question has been somewhat complicated, by introducing into the present discussion, the contingent rights and liabilities of Mr. and Mrs. Swett, under some supposed understanding, that if the plaintiff and his brothers, the executors, are not liable for this tax, Mr. Swett must be. But it may be, that these questions have little connexion with, or dependence upon each other. This alternative is supposed to result from the assumption, that all personal property is taxable to some one, and that a debt due, or sum of money at interest, is property. To some purposes, no doubt, a debt due or a sum of money at interest, may be deemed to be property ; but whether it is a subject of taxation or not, as we shall see afterwards, depends upon the provisions of the tax acts, and by them the question, whether such debt or money at interest, is liable to taxation, depends upon another consideration, namely, whether it is a debt due to a person, who is not indebted to a like amount, or whether it is the money at interest, on account of any person, more than such person pays interest for.
A question was made, whether the plaintiff and the other executors could be jointly taxed ; but if they could, it is quite clear, that they could not be so taxed, unless they jointly held s"ch property, as constituted a substantive subject of taxation, under the provisions of the law regulating that subject. And therefore the question is, whether they did, in the present case, jointly hold such property, and under such circumstances, as to render them jointly liable. It may be remarked, before proceeding to the consideration of the provisions of the statute, that the rules upon this subject are the result of posi*382tive legal enactments, and can derive but little aid from equit able considerations. For, although it must be the object of all legislators iipon this subject, to reach as nearly as possible an equality of taxation, upon all those who are liable, as the ultimate object of the whole system, yet it is obviously a highly artificial system, and in carrying it into execution, it must necessarily happen, and no doubt, it often does practically happen, that some property is taxed twice or even several times over, in different forms, whilst some escapes taxation altogether.
To put a single case, by way of illustration ; if A. B. own merchandise, say worth $1000, on the first of May, he is taxed for it, say $5. But if he sells it on the thirtieth of April to C. D. and takes his note on interest for it, C. D is taxable for $1000, for merchandise, as owner, and A. B. is taxable in a like sum, as for money at interest, more than he pays interest for, and yet there is no actually increased amount of property. From these and like considerations, we feel admonished, that it would be unsafe to depart from the plain provisions of the tax acts, with a view of reaching a greater degree of equality in the result, than the literal and obvious intent of the statutes would seem likely to reach. On the contrary, it seems safer to proceed on the assumption, that by carrying each enactment into effect, according to its manifest intent, we shall more effectually promote the ultimate and practical equality, which should be the object of every system of taxation.
It appears by the facts agreed, that William Gray gave to his daughter Lucia, now Lucia Swett, the interest of $50,000, payable annually during her life, and at her decease, the sum of $50,000 to be equally divided among her five children, or the survivors of them. He also made his sons residuary devisees and legatees and joint executors. They returned no inventory, but gave bond to pay the debts and legacies, as they had a right to do, under the statute. St. 1783, C. 24, § 17
The effect of this provision was, to direct his executors to pay to Mrs. Swett during her lifetime an annuity, equal to the interest of $50,000, and at her decease, to pay the sum *383of ¡$50,000 to the surviving child or children, if any or either cf them should be then living. The effect c i giving bond at the probate office was, to impose a legal and personal obligation upon the executors, by which they became debtors for their respective obligations. To enable them to meet their obligations, and, as far as appears, for their own accommodation and convenience, they placed the sum of §50,000 in the Massachusetts Hospital Life Insurance Company for the term of five years, if Mrs. Swett should so long live, the interest m the mean time to be paid annually to her. The money thus placed in the Massachusetts Hospital Life Insurance Company oy them, is to be repaid to them, upon either of the above events, whichever should first happen ; and although the interest was made payable to Mrs. Swett, this appears to have been done without the assent of herself or her husband, and it further appears, that the interest received by Mr. Swett, under that contract, was received, pro tanto, as a part of the sum due from the executors, under the direction of the will.
Under the second section of the tax act passed in February, 1831, and we understand that, in this respect, all the late tax acts, at least those during the period in question, are alike in this particular, all the specific subjects of taxation are enumerated.
The tax is to be assessed on all persons according to the proportion of the amount of their personal estate, including “ all moneys at interest, more than they pay interest for,” and “ all other debts due to them, more than they are indebted for.”
There is no other head or subject of taxation, under which the executors could be liable, in consequence of the money placed by them in the Massachusetts Hospital Life Insurance Company, under the circumstances, unless one of those above named, either as a debt due, or as money at interest.
By reference to the certificate of the assessors, filed in the case, and indeed by the facts agreed, it sufficiently appears, that these executors are taxed, in consequence of the fund placed in the Massachusetts Hospital Life Insurance Company, under the contract stated in the agreement.
The effect of this contract is, to make the company debtor *384to the executors, for the sum of $50,000 ; but the facts show that they were indebted, on their part, to an equal amount. By the will, and by the bond they have given to pay the debts and legacies, these gentlemen have become liable to pay the sum of $50,000 to Mrs. Swett’s children, at her decease, and in the mean time to pay the interest, or a sum equivalent to or exceeding the interest, annually, to Mrs. Swett. It cannot therefore be taxable as a debt due to them more than they are indebted for.
As a sum at interest, we are of opinion, that though the interest is in terms payable to Mrs. Swett, yet it is simply in payment of an annual sum, due to her from them, and is to be construed in the same manner as if it were in terms payable to themselves.
Still it is manifest from the contract and the facts agreed, that this interest is to go in discharge of an obligation imposed upon them by the will, enforced and secured by their bond at the probate office.
The object of the statute manifestly was, in rendering persons liable to be taxed for money at interest, more than they pay interest for, to render persons liable in respect to their net annual income from money at interest, and in order to be so, it must be interest beneficially received. But here, the interest being by the contract payable to a third person, and that in discharge of a previous obligation, it cannot be said to be money at interest beneficially for them and of which they were receiving the interest to their own use.
In coming to this conclusion, we give no opinion, whether any other person may or may not be liable to taxation in respect to this deposit in the life insurance company. That question will depend upon different considerations and different statute provisions, and must be decided on its own merits, should it ever arise.
Pursuant to the agreement of the parties, a default is to be entered, and judgment rendered for the plaintiff or the sum by him paid, with interest.